Title: Benjamin Rush to Abigail Adams, 19 December 1798
From: Rush, Benjamin
To: Adams, Abigail


          
            My dear Madam,
            Philadelphia December 19th. 1798.
          
          I have just returned from spending an agreeable hour with your best Friend. In the Course of our Conversation, he informed me that you had lately in Addition to former complaints, been afflicted with an intermitting fever of a tertian type. This state of fever in our Climate of late years is often accompanied with inflammatory Symptoms, and instead of yielding to its usual remedy the Bark, is Often made worse by it. I have found the most effectual remedies for it at this Season to be the loss of a few Ounces of blood if the pulse be full or tense, the use of the fever powders (the recipe for which I gave you) and Blisters to the wrists. After the Use of all the Above remedies, the Bark is sometimes useful to subdue the remains of the fever. The Blisters will be useful Upon Other Accounts than merely assisting in curing your Intermittent. In habits in any degree affected by Gout, they serve to fix those morbid Actions in an external and safe part, which by rambling through the System are disposed to injure more vital parts.—
          
          It will be highly necessary to preserve a uniform warmth in your feet.
          Should the weather become dry, as well as Cold, and the ground continue to be covered with Snow, a ride to Philadelphia in the course of the Winter may contribute to establish your health for many years to come. You shall have my Advice to leave Us, long before our Gutters, and Sewers exhale the matters of yellow fever.—
          My dear Mrs Rush, and the Young folks of my family join in the most Affectionate remembrance of you with my dear madam your sincere friend / and most Obedt / Servant
          
            Benjn: Rush
          
        